Exhibit 1.1 CONTACTS Chief Financial Officer Meir Moshe +972-3766-8610 Corporate Media Relations Brian Gallagher +1 201-785-3206 briang@radware.com Radware Ltd. Announces Second Quarter 2014 Results * Record Quarterly Revenues of $53.1 Million * Quarterly Non-GAAP EPS $0.18 TEL AVIV, ISRAEL: July 24, 2014 —Radware® (NASDAQ: RDWR), a global leader of application delivery and application security solutions for virtual and cloud data centers, today reported record quarterly revenues of $53.1 million for the second quarter of 2014. This represents an increase of 13% compared with revenues of $46.8 million for the second quarter of 2013. Net income on a GAAP basis for the second quarter of 2014 was $3.9 million or $0.08 per diluted share, compared with net income of $4.9 million or $0.11 per diluted share for the second quarter of 2013. Net income on a Non-GAAP basis for the second quarter of 2014 was $8.2 million or $0.18 per diluted share, compared with net income of $7.1 million or $0.15 per diluted share for the second quarter of 2013. During the second quarter of 2014, the company generated cash in the amount of approximately $11.5 million and after utilizing an amount of approximately $5.6 million for the repurchase of shares, the company’s overall cash position including cash, short-term and long term bank deposits and marketable securities amounted to $309.4 million. “Our strong second quarter was fueled by continued improvement in our international business, says Roy Zisapel, president and chief executive officer, Radware.” We are optimistic about our ability to continue revenue growth of our application delivery and application security solutions, leveraging their strategic role in the ongoing operations of our customers’ data centers and mission critical applications. During the second quarter of 2014, Radware released the following significant announcements: · Radware’s Attack Mitigation System Selected by Xand to Help Prevent Downtime for Cloud and Colocation Hosted Applications · Radware to Discuss Neurological Impact of Slow Web Performance and Web Performance Optimization During Velocity Santa Clara Radware 2Q14 Earnings Press Release Page 1 · Radware Selected by M1 to Deliver Mission Critical Website Protection · Radware Receives Multi-Million Cyber-Attack Mitigation Contract from Global Cloud Provider · Radware Integrates Service Security with Cisco Application Centric Infrastructure · Radware Selected by China Union Pay to Improve Website Performance and Customer Experience · Radware Announces a New $40 Million Share Buyback Plan Company management will host a quarterly investor conference call at 8:45am ET on July 24, 2014. The call will focus on financial results for the quarter ending June 30, 2014 and other matters related to the Company’s business. The conference call will be webcast on July 24, 2014 at 8:45am ET in the “listen only” mode via the Internet at:http://www.radware.com/IR/ and will be available for replay during the next 30 days. Please use the following dial-in numbers to participate in the second quarter 2014 call: Participants in the US call: Toll Free 1 (800) 230-1096 International participants call: +1- 612 288-0329 Conference ID:330887 About Radware Radware (NASDAQ: RDWR), is a global leader of application delivery and application security solutions for virtual and cloud data centers. Its award-winning solutions portfolio delivers full resilience for business-critical applications, maximum IT efficiency, and complete business agility. Radware’s solutions empower more than 10,000 enterprise and carrier customers worldwide to adapt to market challenges quickly, maintain business continuity and achieve maximum productivity while keeping costs down. For more information, please visit www.radware.com. Radware encourages you to join our community and follow us on: Facebook, Google+, LinkedIn, Radware Blog, SlideShare, Twitter, YouTube, Radware Connect app for iPhone® and our security center DDoSWarriors.com that provides a comprehensive analysis on DDoS attack tools, trends and threats. ©2014 Radware, Ltd. All rights reserved. Radware and all other Radware product and service names are registered trademarks or trademarks of Radware in the U.S. and other countries. All other trademarks and names are property of their respective owners. Radware 2Q14 Earnings Press Release Page 2 Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles (GAAP), Radware uses non-GAAP measures of net income and earnings per share, which are adjustments from results based on GAAP to exclude stock-based compensation expenses, in accordance with ASC No. 718, amortization of intangible assets, litigation costsand exchange rate differences, net on balance sheet items included in finance income. Such exchange rate differences may vary from period to period due to changes in exchange rates driven by general market conditions or other circumstances outside of the normal course of Radware's operations. Management believes that exclusion of these charges allows comparisons of operating results that are consistent across past, present and future periods. Radware’s management believes the non-GAAP financial information provided in this release is useful to investors for the purpose of understanding and assessing Radware’s ongoing operations. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. A reconciliation of the non-GAAP financial measures discussed in this press release, to the most directly comparable GAAP financial measures, is included with the financial information contained in this press release. Management uses both GAAP and non-GAAP information in evaluating and operating business internally and, as such, has determined that it is important to provide this information to investors. This press release may contain statements concerning Radware’s future prospects that are “forward-looking statements” under the Private Securities Litigation Reform Act of 1995. Statements preceded by, followed by, or that otherwise include the words "believes", "expects", "anticipates", "intends", "estimates", "plans", and similar expressions or future or conditional verbs such as "will", "should", "would", "may" and "could" are generally forward-looking in nature and not historical facts. These statements are based on current expectations and projections that involve a number of risks and uncertainties. There can be no assurance that future results will be achieved, and actual results could differ materially from forecasts and estimates. These risks and uncertainties, as well as others, are discussed in greater detail in Radware’s Annual Report on Form 20-F and Radware’s other filings with the Securities and Exchange Commission. Forward-looking statements speak only as of the date on which they are made and Radware undertakes no commitment to revise or update any forward-looking statement in order to reflect events or circumstances after the date any such statement is made. Radware’s public filings are available from the Securities and Exchange Commission’s website at www.sec.gov or may be obtained on Radware’s website at www.radware.com. Radware 2Q14 Earnings Press Release Page 3 Condensed Consolidated Balance Sheets (U.S. Dollars in thousands) December 31, June 30, (Audited) (Unaudited) Current assets Cash and cash equivalents Available-for-sale marketable securities Short-term bank deposits Trade receivables, net Other receivables and prepaid expenses Inventories Available-for-sale marketable securities Long-term bank deposits Severance pay funds Property and equipment, net Intangible assets, net Other assets Goodwill Total assets Current liabilities Trade payables Deferred revenues, other payables and accrued expenses Long-term liabilities Shareholders’ equity Share capital Additional paid-in capital Accumulated other comprehensive income Treasury stock, at cost ) ) Retained earnings Total shareholders’ equity Total liabilities and shareholders' equity Radware 2Q14 Financials Page 1 Condensed Consolidated Statements of Income (U.S. Dollars in thousands, except share and per share data) For the Three months ended June 30, For the Six months ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues Cost of revenues Gross profit Operating expenses: Research and development, net Selling and marketing General and administrative Total operating expenses Operating income Financial income, net Income before taxes on income Taxes on income ) Net Income Basic net earnings per share $ Weighted average number of shares used to compute basic net earnings per share Diluted net earnings per share $ Weighted average number of shares used to compute diluted net earnings per share Radware 2Q14 Financials Page 2 Reconciliation of Supplemental Financial Information (U.S. Dollars in thousands, except share and per share data) For the Three months ended June 30, For the Six months ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) GAAP net Income Stock-based compensation expenses, included in: Cost of revenues 12 16 26 26 Research and development, net Selling and marketing General and administrative Amortization of intangible assets included in: Cost of revenues Selling and marketing Exchange rate differences, net on balance sheet items included in finance expenses 63 91 279 ) Acquisition related expenses - - - Litigation Costs - - Non-GAAP net income Non-GAAP diluted net earnings per share $ Weighted average number of shares used to compute Non-GAAP diluted net earnings per share 46,689,174 46,750,581 46,848,299 46,810,391 Radware 2Q14 Financials Page 3
